429 F.2d 574
UNITED STATES of America, Plaintiff-Appellee,v.Cleveland ANDREWS, Defendant-Appellant.
No. 27545 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 20, 1970.

Wilmer G. Hinrichs, New Orleans, La., Nathan Greenberg, Gretna, La., for defendant-appellant.
Gerald J. Gallinghouse, U. S. Atty., Eastern District of Louisiana, James D. Carriere, Asst. U. S. Atty., New Orleans, La., for the United States.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of interstate transportation of a stolen motor vehicle.1 At trial he filed a motion to suppress two confessions admitting the crime on the ground that he was not given proper Miranda warnings and advice. The trial court heard evidence and found that appellant was twice warned of his rights, which he intelligently and knowingly waived. The record is devoid of any evidence to the contrary.


2
Appellant next contends that there was no evidence that would corroborate his confessions. We make no analysis of this contention because the record clearly reveals substantial evidence that would have sustained his conviction even without the confessions.


3
Appellant's final contention is that the trial court's charge2 compelled him to take the stand in violation of his Fifth Amendment rights. This court has recently reconsidered and approved a charge identical in every material respect to that given by the court in this case. United States v. Cook, 419 F.2d 1306 (5th Cir. 1969). We have no need to add to that decision.


4
Finding no merit in any contention raised by appellant, the judgment of the trial court is affirmed.


5
Affirmed.



Notes:


1
 Pursuant to our Rule 18, this case is decided without oral argument


2
 "Possession of property recently stolen, if not satisfactorily explained, is ordinarily a circumstance from which the Jury may reasonably draw the inference and find, in the light of surrounding circumstances shown by the evidence in the case, that the person in possession knew that the property had been stolen."